Case 18-70594-grs       Doc 24     Filed 12/13/18 Entered 12/13/18 13:46:17            Desc Main
                                   Document      Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                               PIKEVILLE DIVISION

IN RE:

KATHLEEN S. PRATER

DEBTOR(S)                                                            CASE NO. 18-70594


                            TRUSTEE’S REPORT AND
                      RECOMMENDATION AS TO CONFIRMATION


Confirmation: NOT RECOMMENDED.

       There is a pending objection to the plan by Partners for Payment Relief DE IV, LLC

(“PPR”) [Doc. 21] asserting it is secured by real property located at 911 Highway 122 in

McDowell, Kentucky. This creditor objects to the valuation set at $0 for its collateral, and the

further lack of any interest and payments due it. The plan treats this claim as wholly unsecured.

       First Commonwealth Bank (“FCB”) appears to hold the first mortgage recorded on

January 14, 1999 on the above real property, and list a payoff of $6,276.37. FCB also holds a

lien on the 1999 manufactured home with its lien of record noted on the certificate of title on

January 8, 1999.

       PPR has a mortgage on the same property recorded in 2001 and originally held by Key

Bank. PPR does not appear as a lienholder on the manufactured home certificate of title that was

recently issued on June 13, 2018. PPR may be secured only to the extent that the real property

value exceeds the payoff to FCB.

           Respectfully submitted by:         Beverly M. Burden, Chapter 13 Trustee

                                              By:    /s/Michael E. Litzinger
                                                     Michael E. Litzinger,
                                                     Attorney for Trustee
                                                     KY Bar ID: 82898
Case 18-70594-grs      Doc 24     Filed 12/13/18 Entered 12/13/18 13:46:17              Desc Main
                                  Document      Page 2 of 2

                                                     P.O. Box 2204
                                                     Lexington, KY 40588-2204
                                                     (859) 233-1527
                                                     notices@ch13edky.com


                                     CERTIFICATE OF SERVICE

       I hereby certify that on the December 13, 2018, I served a copy of the forgoing by regular

U.S. mail, postage prepaid, or via electronic service via EM/ECF upon the following:


 FRANKLEN K. BELHASEN                              All other parties requesting electronic notice



                                            By:      /s/Michael E. Litzinger
                                                     Michael E. Litzinger,
                                                     Attorney for Trustee




                                               2
